191 U.S. 532 (1903)
TOLTEC RANCH COMPANY
v.
COOK.
No. 48.
Supreme Court of United States.
Argued November 3, 1903.
Decided December 21, 1903.
ERROR TO THE SUPREME COURT OF THE STATE OF UTAH.
*534 Mr. Maxwell Evarts, with whom Mr. Lindsay R. Rogers and Mr. T.D. Johnson were on the brief, for plaintiff in error.
Mr. B.H. Jones for defendants in error submitted.
*537 MR. JUSTICE McKENNA, after stating the case as above, delivered the opinion of the court.
The case is in narrow compass. The question presented is whether adverse possession under claim of right for the period prescribed by the statute of limitations of Utah before patent was issued by the United States can prevail against the latter. It has been decided by this court that adverse possession of land gives title to it and all of the remedies which attach to the *538 title. This was expressly ruled in Sharon v. Tucker, 144 U.S. 533. The suit was a bill in equity to establish as matter of record a title acquired by adverse possession, and it was brought against those who but for such acquisition would have been the owners. Mr. Justice Field, speaking for the court, said:
"It is now well settled that by adverse possession for the period designated by the statute, not only is the remedy of the former owner gone, but his title has passed to the occupant, so that the latter can maintain ejectment for the possession against such former owner should he intrude upon the premises. In several of the States this doctrine has become a positive rule, by their statutes of limitations declaring that uninterrupted possession for the period designated to bar an action for the recovery of land shall, of itself, constitute a complete title. Leffingwell v. Warren, 2 Black, 599; Campbell v. Holt, 115 U.S. 620, 623." See also Shelly v. Guy, 11 Wheat. 361.
Adverse possession, therefore, may be said to transfer the title as effectually as a conveyance from the owner; it may be considered as tantamount to a conveyance. And the Central Pacific Railroad Company had the title. Salt Co. v. Tarpey, 142 U.S. 241. It would seem, therefore, an irresistible conclusion that it could have been transferred by any of the means which the law provided. It is, however, contended otherwise, and Ankeny v. Clark, 148 U.S. 345; Barden v. Northern Pacific R.R. Co., 154 U.S. 288, and Nelson v. Northern Pacific Ry. Co., 188 U.S. 108, are urged to support the contention. A comparison of those cases with Salt Co. v. Tarpey becomes necessary.
Salt Co. v. Tarpey was an action of ejectment. Tarpey was the plaintiff in the trial court. He relied for his title upon a lease from the Central Pacific Railroad Company, and it became necessary to consider the nature of the Congressional grant to that company. The issue made was direct and unmistakable, and the decision was equally so. The plaintiff contended that the grant vested in the company the legal title. It was asserted on the other hand that the title to the land was *539 retained until the cost of selecting, surveying and conveying all the granted lands was paid, and, also, that by other provisions of the granting act the title remained in the government until patent issued. Both contentions were rejected. The court said that the terms of the grant "import the transfer of a present title, not one to be made in the future. They are that `there be and is hereby granted' to the company every alternate section of the lands. No partial or limited interest is designated, but the lands themselves are granted, as they are described by the sections mentioned. Whatever interest the United States possessed in the lands was covered by those terms, unless they were qualified by subsequent provisions, a position to be presently considered." Those provisions were considered, and it was determined that they did not qualify the terms of the grant conveying the title or essentially limit them. Anticipating the question that if such be the import of the act, what was the necessity of patents, it was said, there were many reasons why the issue of patents would be of great service to the patentees. "While not essential to transfer the legal right the patents would be evidence that the grantee had complied with the conditions of the grant, and to that extent the grant was relieved from the possibility of forfeiture for breach of its conditions. . . . They would thus be in the grantee's hands deeds of further assurance of his title, and, therefore, a source of quiet and peace to him in its possession." And the conclusion was that the title transferred was a legal title, as distinguished from an equitable and inchoate interest. The distinction expressed the completeness of the title conveyed.
Ankeny v. Clark was an action for the recovery of the value of 12,767 bushels of wheat, which had been delivered by Clark to Ankeny in pursuance of a contract by which Ankeny agreed to sell and deliver to Clark two sections of land in Walla Walla County, in what was then the Territory of Washington. After the delivery of the wheat Clark demanded a deed for the land. Ankeny, after some delay on one pretext or another, informed Clark that he could have a warranty deed to a part of the land, *540 and a quitclaim deed to the part which was called railroad land, and informed him, as to the latter part, that if the Northern Pacific Railroad Company could not get title he would be obliged to procure title from the government. Ankeny promised to pay the necessary expenses of obtaining title in that way. Clark refused the offer and gave notice that, unless a good title was conveyed to him for the whole of the land within five days, he would abandon possession and claim compensation for the violation of the contract. Ankeny paid no attention to the notice, and Clark brought suit for the value of the wheat and recovered. The case came to this court from the Supreme Court of the Territory. In passing on the case this court said there were three principal matters of contention in the trial court. We are concerned with only one of them, and that is, "Did Ankeny have good title to the northeast quarter of section 19, being part and parcel of the lands which he agreed to sell to Clark?" Clark asserted the negative of the question; Ankeny contended for the affirmative, and cited Salt Co. v. Tarpey. The court did not find it necessary to decide the issue thus accurately presented. It followed Salt Co. v. Tarpey, to the effect that the government could enforce the payment of the costs and could withhold the patents until they were paid, and this, it was said, gave "the government a lien for said costs." And it was hence held that Ankeny "did not hold such a title as it was obligatory on the plaintiff (Clark) to accept." But Salt Co. v. Tarpey was not questioned. It was only decided that the land was subject to a lien and, so burdened, Clark was not compelled to receive it.
Barden v. Northern Pacific R.R. Co., 154 U.S. 288, was an action by the Railroad Company for the recovery of certain lands containing veins or lodes of rock in place bearing gold, silver and other precious metals. The plaintiff relied for title upon its grant. The defendant contended that the lands were excepted by express words from the grant. This contention was sustained. It is manifest, therefore, that the case in no way militates with the decision in Salt Co. v. Tarpey, and the *541 court said so. Mr. Justice Field was the organ of the court in both cases, and he expressed the inapplicability of the Tarpey case and left it unimpaired. What was there said was affirmed, that the title passed at the date of the grant. Of what lands? Of those, it was held, which were not reserved as mineral. In other words, mineral lands were not conveyed, whether known or unknown to be such at the time of the grant. This was the main question decided. It was also held that the issue of patent would constitute a determination of the character of the land by reason of the power of the Land Department to determine and establish it. But it was not intimated, nor does it follow, that the conveyance of the title to the company was by the patent and not by the granting act. There was, therefore, nothing decided which detracts from Salt Co. v. Tarpey.
Nelson v. Northern Pacific Railway was an action brought by the Railway Company to recover the possession of a quarter section of land claimed to be within the land grant of the Northern Pacific Railroad, and the company held a patent. Nelson claimed to have settled upon the land three years before the definite location of the road. He claimed, therefore, to be within the exceptions of the grant. The land when he settled upon it was unsurveyed, and the effect of this constituted one of the questions in the case. Upon the filing of a map by the Railroad Company of its general route, an order was made by the Land Department withdrawing from settlement the lands within the limits of the grant. The effect of this order was another question in the case. It was held "that the Railroad Company did not acquire any vested interest in the land here in dispute in virtue of its map of general route or the withdrawal order based on such map," and it was further held that Nelson's settlement upon and occupancy of the land was valid, and constituted a claim upon the land within the meaning of the Northern Pacific act of 1864. In other words, it was held that the land was excluded from the grant by express words. The operative words which produced that effect were expressed in the following provision of section 3 of the act: "And wherever, *542 prior to said time, [of definite location] any of said sections or parts of sections shall have been granted, sold, reserved, occupied by homestead settlers, or preempted, or otherwise disposed of, other lands shall be selected by said company in lieu thereof," etc. This view was established in an elaborate opinion. The case, therefore, like Barden v. Northern Pacific R.R., decided only that lands did not pass by the grant which were reserved from it. An evident proposition, whatever might have been the difficulties in determining what lands were reserved. And there were difficulties. This court in consequence divided in opinion. But those difficulties do not confront us in the case at bar. They are settled, and in their settlement no doubts were cast upon the efficacy of the grants to convey title to all the lands they covered  to all that were not reserved from them.
Judgment affirmed.
MR. JUSTICE BREWER concurs in the judgment.